Citation Nr: 0306672	
Decision Date: 04/07/03    Archive Date: 04/10/03	

DOCKET NO.  98-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 with subsequent Reserve service over the years.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this issue to 
the RO in July 2000 for additional development.  

As noted in July 2000, the RO (by rating decision in July 
1999) granted service connection for a herniated disc at 
L5-S1 based on a period of active duty for training in August 
1986.  The evaluation of this now service-connected disorder 
has not been appealed and is not before the Board at this 
time.  In addition, the Board must note that in October 2002 
service connection for cervical spine degenerative disc 
disease was denied by the RO.  The veteran was informed of 
this determination in November 2002.  He has not appealed 
this determination.  Accordingly, this issue is also not 
before the Board at this time.


FINDING OF FACT

The veteran's current thoracic spine disability was not 
manifested during his period of active duty service or within 
one year of discharge from service, nor is his current 
thoracic spine disability otherwise related to his active 
duty service or to any injury or disease suffered during 
active duty for training or any injury suffered during 
inactive duty training. 




CONCLUSION OF LAW

Thoracic spine disability was not incurred in or aggravated 
by active military, naval, or air service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After a review of the claims folder, the Board finds that 
there has been compliance with the existing provisions set 
forth in the new law and regulations.  The record in this 
case includes multiple examination reports, outpatient 
treatment records, private records, and statements from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  In July 2000, the Board remanded this case to the RO 
with a specific intent to assist the veteran with the 
development of his case.  Under these circumstances, no 
further action is necessary to assist the claimant with his 
claim.

In a July 2002 letter and in multiple supplemental statements 
of the case, the veteran has been effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decisions, statements of the case and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that notice 
requirements of the new law and regulation have been met.  

With regard to the September 2000 VA examination, the RO 
correctly informed the VAMC of the difficulties it saw based 
on its review of this examiner's report.  The July 2002 
addendum to the medical record fully satisfies the Board's 
remand of July 2000.  Accordingly, the Board will proceed 
with the adjudication of this case.

Factual Background

As noted earlier, the veteran had active service from 
February 1968 to February 1970 with subsequent Reserve 
service over the years.  In August 1996, while on annual 
training, the veteran has indicated that he injured his back.  
In a service medical board determination it was noted that 
the veteran had chronic back pain dating back to September 
1985.  The veteran related the onset of his initial symptoms 
of back pain after performing work in his role as a 
technician, not on active duty for training, but in his 
civilian capacity working for the Army Reserves.  The veteran 
indicates that in August of 1996 he had increasing low back 
pain with left leg pain after another episode of heavy 
lifting while performing annual training.  He underwent a MRI 
in November 1996, which revealed post surgical changes at 
L4-5 with spinal canal stenosis at this level due to 
degenerative disc disease and degenerative facet disease.  
The MRI study revealed a central herniated disc at L5-S1, 
which was slightly more left sided, consistent with his 
symptoms of left leg pain.

On VA examination in December 1996, the veteran reiterated 
his contention that he injured his back in August 1996 while 
unloading a truck and then the next day when rolling tenting.  
The diagnoses reveal spinal stenosis at L4-5 and an L5-S1 
herniated disc.  No reference was made to a thoracic spine 
disorder.

In January 1997, "N.T.", M.D., stated that it was his 
opinion to a reasonable degree of medical certainty that the 
problem the veteran had at the present time with the ruptured 
disc at L5-S1 is a "new problem."  Significantly, Dr. T. made 
no reference to a thoracic spine disorder.  The MRI scan 
performed in November 1996 also made no reference to the 
disorder at issue before the Board at this time.

In April 1997, Dr. T. notes that the veteran had a ruptured 
disc in 1985 without effusion.  The examiner was of the 
opinion that the spinal canal stenosis and degenerative disc 
disease were related to the previous injury in 1985 (not at 
issue in this case).

On VA examination in January 1998, the veteran noted 
difficulty with pain in his "upper" back since August of 
1986.  Records that the veteran brought with him at that time 
(from his inservice evaluation of August 1996) revealed a 
muscle strain of the upper back to explain his upper thoracic 
and scapular region pain.  X-rays studies of the thoracic 
spine noted mild degenerative disc space narrowing at 
T9 through T12 and a hint of anterior wedging at T11 and T12.  
No radiographic abnormalities were noted in the upper 
thoracic spine in the region of the veteran's complaints 
between the shoulder blades.  The examiner stated, in 
pertinent part:

I do not see any significant physical 
examination or radiographic examination 
abnormalities with regard to the upper 
thoracic spine.  The mild degenerative 
changes of his lower thoracic spine would 
not explain his pain between the shoulder 
blades.

At a hearing held before the RO in March 1998, the veteran 
reiterated his contentions.

In December 1998, the RO contacted the veteran and requested 
all medical records regarding his low back/lumbosacral spine 
treatment in August 1986.  An additional medical opinion was 
also requested.  

In December 1998, Dr. T. states that the veteran had 
degenerative arthritis, scoliosis, and spinal stenosis due to 
an injury in September of 1985 (a nonservice-connected 
disorder).  A newly ruptured disc demonstrated on an MRI at 
the L5-S1 level was indicated in November 1996.  Dr. T. 
states that this new disc disorder would not account for the 
degenerative changes noted in his back.

On VA examination in March 1999, the examiner indicates that 
he had extensively reviewed the veteran's medical reports, 
including evaluations by several of the veteran's physicians.  
It was noted that the past medical history was remarkable for 
injuring his back while lifting a tank hatch in 1985 (in this 
regard, it is important to note that the issue of whether the 
veteran's thoracic spine disability is related to the tank 
hatch incident in 1985 is not before the Board at this time 
as it occurred during this employment outside of his military 
service).  The examiner concludes that the veteran's L5-S1 
herniated disc had been incurred during his Reserve service 
in August 1996.  It is his opinion that provided the basis to 
grant the veteran's claim seeking service connection for a 
lumbar spine disorder.  However, with regard to the issue of 
whether the veteran's thoracic spine disorder was related to 
the August 1996 injury, the examiner stated, in pertinent 
part:

The [veteran's] lower parascapular 
thoracic back pain suffered in August 
1996 is quite unrelated to his current 
symptoms.  In August 1996, he may have 
sustained a paraspinal strain or actually 
may have even a herniated disc in the 
thoracic spine as evidenced by his 
complaints of pain radiating into his 
chest.  However, those symptoms have 
completely resolved.  His current 
symptoms are [at the] base of the neck 
and upper back pain which is most likely 
referred pain from his lower cervical 
spine degenerative disc disease.

In July 1999, the RO granted service connection for a 
herniated disc at L5-S1.

In June 2000, the veteran canceled his request for a hearing 
before the Board.  In July 2000, the Board remanded this case 
to the RO for additional development.  An additional medical 
opinion was requested.  

On VA examination in September 2000, the examiner indicates 
that the veteran's history had been reviewed.  A detailed 
evaluation was performed.  The assessment reports 
degenerative disc disease at C3-4, C5-6 and C6-7.  In 
addition, he had degenerative disc disease at T9-10, T10-11 
and T11-12.  The examiner stated that he had been 
specifically asked to render an opinion as to whether any of 
the diagnoses are at least as likely as not due to the injury 
he suffered in August 1996.  With regard to this question, 
the examiner indicates that the crucial evidence was the 
radiological report of September 1996, which noted 
degenerative changes involving the lower thoracic spine.  The 
x-ray was reported to have been taken a "mere one month" 
after his injury.  The examiner stated that it was extremely 
unlikely that degenerative changes would be evident in the 
short period of time between the injury and the x-ray 
findings.

In June 2002, the RO contacted the VA Medical Center (VAMC) 
with regard to the recent medical opinion obtained.  The RO 
notes the examiner's reference to a September 1996 x-ray 
report that revealed degenerative changes involving the lower 
thoracic spine.  The RO reports to the VAMC that a review of 
the claims file had revealed no September 1996 X-ray studies 
and apparently no records other than the exam reports located 
at the VAMC.  It was noted that it appeared that the examiner 
was referring to studies taken at the December 1996 
examination.  The RO stated that it wished the examiner to 
indicate whether or not he still believes that the 
degenerative changes noted in December 1996 were still 
unrelated to the August 1996 injury due to the period of time 
between the injury and the evidence of degenerative changes.

In an addendum to the recent examination dated July 2002, the 
examiner once again indicates that he had reviewed the 
pertinent evidence.  The examiner noted that the veteran had 
what was described as early degenerative changes noted in a 
lumbar study from films taken in December of 1996.  At this 
time, the film noticed degenerative disease involving the 
lower thoracic spine.  These underlining degenerative changes 
noted at that time were felt by the examiner to be related to 
early degenerative changes of the thoracic spine that were 
"preexisting."  The examiner stated, in pertinent part:

It was this examiners [sic] feeling that 
the degenerative changes noted in his 
later films which were also noted to be 
in the lower thoracic spine at T9-12 were 
most likely preexisting and existed at 
the time of his accident which occurred 
three months earlier in August of 1996.  
I still believe that the degenerative 
changes noted on the lumbar films seen in 
the lower thoracic spine are the same 
degenerative changes which have matured 
over time demonstrated on multiple films 
taken of the thoracic spine during 
compensation and pension examinations in 
1999 and 2000.  It is unlikely that those 
degenerative changes were a result of the 
accident which occurred only a few months 
earlier.  This examiner [ ] still feels 
his opinion rendered in September of 2000 
is unchanged after a thorough review of 
his [claims folder].

In December 2002, following contact with the RO, the veteran 
states that he had no additional information to submit.  The 
veteran's representative submitted written argument in March 
2003.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.] Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a),(c),(d).  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training. 38 U.S.C.A. §§ 101(24), 1110, 1131.

As noted by the Board in July 2000, although not entirely 
clear, the reports of VA examinations in August 1998 and 
August 1999 refer to degenerative changes in the thoracic 
spine and degenerative disease at the T9-T12 levels.  The 
Board has accepted those reports as showing medical diagnoses 
of a current thoracic spine disability.  However, with regard 
to the veteran's assertion regarding an injury to his 
thoracic spine in August 1996, the Board must find that he is 
not competent to provide a medical opinion with regard to his 
alleged thoracic spine disorder.  As a layperson, he may be 
competent to report that an injury occurred; however, he is 
not competent to relate his current disability to such an 
injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Simply stated, the veteran is not competent to 
provide a medical opinion as to the etiology of his own 
thoracic spine disorder or to dissociate that disorder from a 
preexisting back problem.

The VA examiner who conducted the March 1999 examination 
commented in August 1996 that the veteran may have sustained 
a paraspinal strain "or actually may have had even a 
herniated disc in the thoracic spine . . ."  While this 
examiner also commented that the lower thoracic spine 
suffered in August 1996 was "quite unrelated" to his current 
symptoms, when the January 1998 and March 1999 reports are 
read together, it would seem that they suggest a nexus in 
service.  In order to seek clarification of this issue, the 
Board remanded this case to the RO for additional 
development.  With regard to this new medical opinion, the 
Board finds that regarding the critical issue of whether or 
not the veteran's thoracic spine disorder is related to his 
injury in August of 1996, this opinion does not support this 
claim.  The examiner specifically states that the veteran's 
lower parascapular thoracic back pain suffered in August 1996 
is "quite unrelated" to his current symptoms.  Accordingly, 
the Board finds that this medical opinion, as a whole, 
provides negative evidence against the veteran's claim.

The Board also finds that the September 2000 VA examination, 
along with the July 2002 addendum, also provide negative 
evidence against the veteran's contention that his thoracic 
spine disorder may be reasonably related to his injury in 
August 1996.  The Board has reviewed this medical opinion in 
detail and finds no basis to conclude that it provides any 
evidence in support of the veteran's case.  The Board further 
finds that when taken as a whole this opinion clearly 
provides negative evidence against the determination that the 
thoracic spine disorder may be reasonably associated to this 
injury.  The examiner provides a detailed medical opinion in 
July 2002 that clearly indicates the basis for his opinion.  
The Board has found this rationale to be compelling.

The Board also finds that the medical opinion of Dr. T. also 
provides evidence against the veteran's claim.  This 
physician specifically states that the veteran's post 
surgical changes at the C4-5 level with spinal canal stenosis 
secondary to degenerative disc disease and degenerative facet 
disease with slight spondylolisthesis are "definitely" 
related to his previous injury in 1985.  Clearly, this 
opinion does not support the veteran's case and, arguably, 
provides negative evidence against his claim.  Service 
medical records, which fail to indicate a thoracic spine 
disorder or a disability that can be reasonably related to 
the service-connected back disability, also provide negative 
evidence against his claim.  In sum, the preponderance of the 
competent evidence is against a finding that any current 
chronic thoracic spine disability is related in any manner to 
the veteran's active military, naval, or air service as 
defined by law for VA compensation purposes.  It follows that 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable determination.  


ORDER

The appeal is denied.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

